COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION

Appellate case name:         Tyrus Nathaniel Green v. The State of Texas

Appellate case number:       01-18-01123-CR

Trial court case number:     1522737

Trial court:                 182nd District Court of Harris County

        This Court’s July 9, 2019 Order had directed appellant’s court-appointed counsel,
Aimee Bolletino, to file a motion to withdraw after she had filed an Anders brief in the
above-styled case on July 2, 2019, without a motion to withdraw. See Anders v. California,
386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). Then this Court’s July 18, 2019 Order
granted appellant Tyrus Nathaniel Green’s pro se motion for access to a copy of the
appellate records and a motion requesting a 60-day extension of time to file his pro se
Anders brief response until September 16, 2019. See Kelly v. State, 436 S.W.3d 313, 315,
318–20 (Tex. Crim. App. 2014). On July 19, 2019, the district clerk filed notice in this
Court that it had forwarded a copy of the appellate records to the pro se appellant. To date,
neither the motion to withdraw nor the confirmation of delivery of records has been filed.
        On August 8, 2019, appellant filed a second pro se request for an unspecified
extension of time to file his Anders response and noted that he still needs the
transcript/court records to file it. Accordingly, the Court grants appellant’s second motion
for an extension of time to file his pro se Anders response until September 30, 2019.
        Appellant’s counsel, Aimee Bolletino, is ordered to send the Kelly letter to her
client and shall file the required motion to withdraw and Kelly notice with the Clerk of this
Court within 10 days of the date of this order. See TEX. R. APP. P. 6.5, 9; Kelly, 436
S.W.3d at 319-20. Finally, the district clerk is to file confirmation of delivery of the records
within 10 days of the date of this order.

       It is so ORDERED.
Judge’s signature: ___/s/ Laura C. Higley_____
                    Acting individually  Acting for the Court
Date: _August 15, 2019_____________________